Citation Nr: 1717881	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO. 16-41 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Education Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under Chapter 30, Title 38, United States Code.


REPRESENTATION

Appellant represented by: The American Legion 


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from June 1999 to June 2000, and from May 2004 to January 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2016 rating decision of the VA Education Center in Muskogee, Oklahoma.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

As of April 16, 2007, the Veteran had used 48 months of educational assistance benefits under a combination of Chapter 35, Title 38, United States Code and Chapter 30, Title 38, United States Code.


CONCLUSION OF LAW

The Veteran has no legal entitlement to additional VA educational assistance benefits under Chapter 30 or Chapter 35, Title 38, United States Code. 38 U.S.C.A. § 3695 (West 2014); 38 C.F.R. §§ 21.4020 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has received education benefits under two VA programs. She was eligible under the Survivors' and Dependents' Educational Assistance Program (DEA), Chapter 35, Title 38, United States code, based on her father's service-connected benefits; and, she was eligible based on her own active duty service under the Montgomery GI Bill, Chapter 30, Title 38, United States Code. 

The issue in this case involves computation of the total amount of Chapter 30 educational assistance benefits to which the Veteran is eligible and entitled. Specifically, the Veteran disagrees with the RO's determination that her Chapter 30 benefits were exhausted on April 16, 2007. The Veteran argues alternatively (1) that she was using primarily Chapter 35 benefits based on her father's service-connected disabilities, and that she only used a few months of Chapter 30 benefits; (2) that she was on active duty for at least a portion of the time she was attending college and that this should toll the expiration of the 48 months of entitlement under Chapter 30; and (3) that an amendment to the law governing educational assistance permits up to 81 months of entitlement. 

Regarding her first and third arguments, the law expressly provides that the aggregate period for which any person may receive VA education benefits under two or more listed programs, including Chapter 30 and Chapter 35, may not exceed 48 months. 38 U.S.C.A. § 3695(a)(4) (West 2014); 38 C.F.R. § 21.4020(a)(4) (2016). Thus, the fact that she had alternative entitlements and had used primarily her entitlement under Chapter 35 does not itself serve to provide any entitlement beyond 48 months. 
 
There are limited exceptions to the 48-month maximum, such as for those individuals receiving VA educational assistance pursuant to a rehabilitation program. See 38 C.F.R. § 21.4020(b) (2016) (providing a possible extension beyond 48 months for Chapter 31, Title 38 benefits in certain circumstances). However, this exception does not apply in the Veteran's case. 

In addition, Pub. L. 112-154, Title IV, § 401(a), Aug. 6, 2012, 126 Stat. 1188 (2012), amended 38 U.S.C.A. § 3695 to provide a period of 81 months for Chapter 35, Title 38 benefits in certain circumstances. However, the enacting law specifically provides that the amendment "shall take effect on October 1, 2013, and shall not operate to revive any entitlement to assistance under chapter 35 of title 38, United States Code, or the provisions of law referred to in section 3695(a) of such title, as in effect on the day before such date, that was terminated by reason of the operation of section 3695(a) of such title, as so in effect, before such date."

In other words, the Veteran's entitlement had already expired prior to the effective date of the amendment. Therefore, the 81 day period specified in the amendment does not apply to her. 

Thus, under the undisputed facts of this case, the Veteran has received an aggregate of 48 months of VA education benefits under the Chapter 30 and Chapter 35. This is the maximum legally available to her. 

Regarding the Veteran's second alternative argument, the fact that the Veteran was on active duty during a portion of the time she was receiving benefits does not appear to toll the expiration of benefits. She has identified no such tolling provision regarding active duty service. 

As set forth above, the legal criteria governing the payment of educational assistance benefits are clear and specific and the Board is without the authority to disregard the applicable law, notwithstanding the circumstances evident here. Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit. As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). As the law is dispositive of the instant case, the benefit of the doubt rule is not for application. 

Duties to Notify and Assist

As discussed above, the facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to educational benefits. The VCAA is therefore inapplicable and need not be considered in this case. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.







CONTINUED ON NEXT PAGE--ORDER

ORDER

Additional VA educational assistance benefits under Chapter 30, Title 38, United States Code, are denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


